

113 HR 2189 : To improve the processing of disability claims by the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2189IN THE SENATE OF THE UNITED STATESOctober 29, 2013Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo improve the processing of disability claims by the Department of Veterans Affairs, and for other purposes.1.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Table of contents.Sec. 2. Scoring of budgetary effects.Title I—Improvement of Claims ProcessingSec. 101. Evaluation of backlog of disability claims and appeals of claims of Department of Veterans Affairs.Sec. 102. Supplemental reports to the Strategic Plan to Eliminate the Compensation Claims Backlog.Sec. 103. Expedition of transfer of certain records.Sec. 104. Claims processors training.Sec. 105. Report by Comptroller General of the United States.Sec. 106. Priority for processing claims of the Department of Veterans Affairs.Sec. 107. Public availability of certain information about pending and completed claims for compensation under the laws administered by the Secretary of Veterans Affairs.Sec. 108. Annual report on processing of claims.Sec. 109. Department of Veterans Affairs notice of average times for processing claims and percentage of claims approved.Sec. 110. Claim defined.Title II—Compensation and PensionsSec. 201. Improvements to authority for performance of medical disabilities examinations by contract physicians.Sec. 202. Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market value by individuals applying for pension.Sec. 203. Bifurcated payments of compensation benefits under laws administered by the Secretary of Veterans Affairs.Sec. 204. Pension for certain veterans covered by Medicaid plans for services furnished by nursing facilities.Title III—Other MattersSec. 301. Review of operation of certain ships during the Vietnam Era.Sec. 302.  Methods for validating certain service considered to be active service by the Secretary of Veterans Affairs.Sec. 303. Designation of American World War II Cities.Sec. 304. Observance of Veterans Day.2.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.IImprovement of Claims Processing101.Evaluation of backlog of disability claims and appeals of claims of Department of Veterans Affairs(a)In generalThere is established a commission or task force to evaluate the backlog of claims within the Department of Veterans Affairs and the appeals process of claims.(b)Studies(1)Backlog study(A)In generalThe Commission or Task Force, acting through the subcommittee described in subsection (d)(2)(A), shall carry out a study on the backlog of claims, including the current process the Secretary of Veterans Affairs uses to evaluate claims and appeals and the laws and regulations applicable to such claims and appeals. Such study shall be a comprehensive evaluation and assessment of the backlog of claims, an analysis of possible improvements to the procedures used to process such claims, and any related issues that the Commission or Task Force considers relevant.(B)Matters includedIn carrying out the study under subparagraph (A), the Commission or Task Force shall examine the following:(i)The backlog of claims, including an analysis of—(I)the most effective means to quickly and accurately resolve all claims pending as of the date of the study; and(II)with respect to the Department, the annual funding, number of full-time employees, workload management practices, and the progress, as of the date of the study, of the strategic plan.(ii)Possible improvements to the claims process, including an evaluation and recommendations with respect to whether substantive and structural changes to the overall claims process are required.(iii)In carrying out the evaluation and recommendations under subparagraph (B), an examination of—(I)options that make no major substantive changes to the claims process;(II)options that maintain the process but make minor changes; and(III)options that make broad changes to the process.(2)Appeals process study(A)In generalThe Commission or Task Force, acting through the subcommittee described in subsection (d)(2)(B), shall carry out a study on the anticipated increase of appeals of claims, including the current appeals process and the laws and regulations applicable to such appeals. Such study shall be a comprehensive evaluation and assessment of such anticipated increase of appeals claims, an analysis of possible improvements to the procedures used to process such appeals, and any related issues that the Commission or Task Force considers relevant.(B)Matters includedIn carrying out the study under subparagraph (A), the Commission or Task Force shall examine the following:(i)The anticipated surge in appeals of claims, including an analysis of—(I)the most effective means to quickly and accurately resolve pending appeals and future appeals;(II)with respect to both the Board and the Court of Appeals for Veterans Claims, the annual funding, number of full-time employees, workload management practices, and the progress, as of the date of the study, of the strategic plan; and(III)the efficiency, effectiveness, and utility of the Veterans Benefits Management System with respect to appeals operations, including an identification of key changes that may need to be implemented to such system.(ii)Possible improvements to the appeals process, including an evaluation and recommendations with respect to whether substantive and structural changes to the overall appeals process are required.(iii)In carrying out the evaluation and recommendations under clause (ii), an examination of—(I)options that make no major substantive changes to the appeals process;(II)options that maintain the process but make minor changes;(III)options that make broad changes to the process;(IV)the necessity of the multi-tiered levels of appeals at the regional office level, including filing a notice of disagreement, receipt of a statement of the case, supplemental statement of the case (if applicable), and substantive appeal (VA Form 9);(V)the role of the Board and the Appeals Management Center, including—(aa)the effectiveness of the workload management of the Board and the Center;(bb)whether the Board and Center should be regionalized or maintain the centralized structure in the District of Columbia;(cc)whether Board members should be required to pass the administrative law judges certification examination; and(dd)whether the Board should continue to require de novo review of appeals; and(VI)the role of the Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit, including—(aa)the continued effectiveness and necessity of a multi-tiered structure of judicial review;(bb)whether the Court of Appeals for Veterans Claims should have Article I or Article III status;(cc)expansion of either the Court of Appeals for Veterans Claims or the United States Court of Appeals for the Federal Circuit jurisdiction, including by allowing such courts to hear class action lawsuits with respect to claims; and(dd)the possibility of expanding judicial review of claims to all Federal circuit courts of appeals or allowing judicial review beyond the Court of Appeals for Veterans Claims only by the Supreme Court.(3)ConsiderationIn carrying out the studies under paragraph (1)(A) and (2)(A) and making any recommendations under this section, the Commission or Task Force shall consider the following:(A)The interests of veterans, including with respect to accuracy, fairness, and transparency in the claims process of the Department.(B)The values and requirements of the Constitution, including with respect to compliance with procedural and substantive due process.(C)The public interest, including with respect to the responsible use of available resources.(D)With respect to the study conducted under paragraph (1)(A), the importance of the claimant friendly, nonadversarial nature of the claims process.(E)With respect to the study conducted under paragraph (2)(A), the importance of an appeals process that is efficient and easily understandable by a claimant.(4)Role of Secretary, Chairman of the Board, and Chief Judge(A)InformationIn carrying out each study under paragraph (1)(A) and (2)(A), at times that the Commission or Task Force determines appropriate, the Commission or Task Force shall submit to the Secretary of Veterans Affairs, the Chairman of the Board, and the Chief Judge of the Court of Appeals for Veterans Claims, as the case may be, information with respect to remedies and solutions that the Commission or Task Force identifies pursuant to such a study.(B)ImplementationThe Secretary, the Chairman of the Board, and the Chief Judge shall each—(i)fully consider the remedies and solutions submitted to the Secretary, the Chairman, or the Chief Judge, as the case may be, under subparagraph (A);(ii)implement such remedies and solutions as the Secretary, the Chairman, or the Chief Judge, respectively, determines appropriate; and(iii)submit to Congress justification for failing to implement any such remedy or solution.(C)PlanThe Commission or Task Force shall submit to the Secretary, the Chairman of the Board, and the Chief Judge a feasible, timely, and cost-effective plan to eliminate the backlog of appeals of claims based on the remedies and solutions identified pursuant to the study under paragraph (2)(A) and the information submitted under subparagraph (A).(c)Comprehensive reports(1)Initial comprehensive reportNot later than 60 days after the date on which the Commission or Task Force first meets, the Commission or Task Force shall submit to the President and Congress an initial comprehensive report on the studies conducted under paragraphs (1)(A) and (2)(A) of subsection (b), including—(A)the findings of the causes of the backlog of claims;(B)a proposed plan to handle the anticipated surge in appeals of claims; and(C)the level of cooperation the Commission or Task Force has received from the Secretary and the heads of other departments or agencies of the Federal Government.(2)Interim comprehensive reportsNot later than 90 days after the date on which the Commission or Task Force first meets, and each 30-day period thereafter ending on the date on which the Commission or Task Force submits the final comprehensive report under paragraph (3), the Commission or Task Force shall submit to the President and Congress a comprehensive report on—(A)the progress of the Secretary with respect to implementing solutions to expedite the elimination of the backlog of claims pursuant to subsection (b)(4)(B)(ii);(B)the progress of the Secretary, the Chairman of the Board, and the Chief Judge of the Court of Appeals for Veterans Claims with respect to implementing solutions to complete appeals of claims in a timely manner in a timely manner pursuant to such subsection; and(C)the level of cooperation the Commission or Task Force has received from the Secretary and the heads of other departments or agencies of the Federal Government.(3)Final comprehensive reportNot later than 180 days after the date on which the Commission or Task Force first meets, the Commission or Task Force shall submit to the President and Congress a comprehensive report on the following:(A)With respect to the study conducted under subsection (b)(1)(A)—(i)The findings, conclusions, and recommendations of the Commission or Task Force with respect to the matters referred to in such subsection.(ii)The recommendations of the Commission or Task Force for revising and improving the backlog of claims and the procedures used to process claims.(iii)The progress of the Secretary with respect to implementing solutions to expedite the elimination of the backlog of claims pursuant to subsection (b)(4)(B)(ii).(iv)Other information and recommendations with respect to claims as the Commission or Task Force considers appropriate.(B)With respect to the study conducted under subsection (b)(2)(A)—(i)The findings, conclusions, and recommendations of the Commission or Task Force with respect to the matters referred to in such subsection.(ii)The recommendations of the Commission or Task Force for revising and improving the appeals process;(iii)The information described in subsection (b)(4)(A).(iv)The feasible, timely, and cost effective plan described in subsection (b)(4)(C).(v)The progress of the Secretary, the Chairman of the Board, and the Chief Judge of the Court of Appeals for Veterans Claims with respect to implementing solutions to provide timely appeals of claims.(vi)Other information and recommendations with respect to the appeals process as the Commission or Task Force considers appropriate.(d)Membership(1)Number and appointmentThe Commission or Task Force shall be composed of 15 members, appointed as follows:(A)Two members appointed by the Speaker of the House of Representatives, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.(B)Two members appointed by the minority leader of the House of Representatives, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.(C)Two members appointed by the majority leader of the Senate, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.(D)Two members appointed by the minority leader of the Senate, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.(E)Three members appointed by the President, two of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.(F)One member appointed by the Secretary of Defense, whom shall be designated to serve upon the Subcommittee on the Backlog of Claims.(G)Two members appointed by the Secretary of Veterans Affairs, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.(H)One member appointed by the Chief Judge of the Court of Appeals for Veterans Claims, whom shall be designated to serve upon the Subcommittee on Appeals.(2)SubcommitteesThe Commission or Task Force shall have two subcommittees as follows:(A)A Subcommittee on the Backlog of Claims consisting of the eight members designated in accordance with paragraph (1).(B)A Subcommittee on Appeals consisting of the seven members designated in accordance with paragraph (1).(3)QualificationsEach member appointed under paragraph (1) shall be appointed based on the experience of the member as a veteran or on the subject matter expertise or other relevant experience of the member.(4)Advisors(A)In generalIn addition to the 15 members appointed under paragraph (1), the Commission or Task Force shall—(i)have five nonvoting, nonmember advisors, appointed by a majority of the Commission or Task Force, each from a different organization that represents the interests of veterans; and(ii)seek advice from experts from nongovernmental organizations (including veterans service organizations and military organizations), the Internet technology industry, and the insurance industry.(B)AdviceIndividuals described in clause (i) and (ii) of subparagraph (A) shall provide advice to both subcommittees described in paragraph (2).(5)ChairmanThe President shall designate a member of the Commission or Task Force who is appointed by the President and designated to serve upon the Subcommittee on the Backlog of Claims to serve as the chairman of the Commission or Task Force. The chairman may designate a member to serve as the chairman of the Subcommittee on the Backlog of Claims and a member to serve as the chairman of the Subcommittee on Appeals to chair such subcommittees as the designee of the chairman of the Commission or Task Force.(6)Period of AppointmentMembers of the Commission or Task Force shall be appointed for the life of the Commission or Task Force. A vacancy shall not affect its powers.(7)VacancyA vacancy on the Commission or Task Force shall be filled in the manner in which the original appointment was made.(8)Appointment deadlineThe appointment of members of the Commission or Task Force established in this section shall be made not later than 15 days after the date of the enactment of this Act.(e)Meetings(1)Initial meetingThe Commission or Task Force shall hold its first meeting not later than 15 days after the date on which a majority of the members are appointed.(2)MeetingsThe Commission or Task Force shall meet at the call of the chairman.(3)QuorumA majority of the members of the Commission or Task Force shall constitute a quorum, but a lesser number may hold hearings.(f)Powers of the Commission or Task Force(1)HearingsThe Commission or Task Force may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission or Task Force considers advisable to carry out the purposes of this section.(2)Information from Federal AgenciesThe Commission or Task Force may secure directly from any department or agency of the Federal Government such information as the Commission or Task Force considers necessary to carry out the provisions of this section. Upon request of the chairman, the head of such department or agency shall furnish such information to the Commission or Task Force.(3)Postal ServicesThe Commission or Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(4)GiftsThe Commission or Task Force may accept, use, and dispose of gifts or donations of service or property.(g)Personnel Matters(1)Compensation of MembersEach member of the Commission or Task Force who is not an officer or employee of the United States shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission or Task Force. All members of the Commission or Task Force who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.(2)Travel ExpensesThe members of the Commission or Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service of the Commission or Task Force.(3)Staff(A)AppointmentThe chairman of the Commission or Task Force may, without regard to the civil service laws and regulations, appoint an executive director and such other personnel as may be necessary to enable the Commission or Task Force to perform its duties. The appointment of an executive director shall be subject to the approval of the Commission or Task Force.(B)CompensationThe chairman of the Commission or Task Force may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(4)Detail of Government EmployeesUpon request of the chairman of the Commission or Task Force, the head of any department or agency of the Federal Government may detail, on a nonreimbursable basis, any personnel of that department or agency to the Commission or Task Force to assist it in carrying out its duties.(5)Procurement of Temporary and Intermittent ServicesThe chairman of the Commission or Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.(h)Termination of Commission or Task ForceThe Commission or Task Force shall terminate 60 days after the date on which the Commission or Task Force submits the final comprehensive report under subsection (c)(3).(i)Funding(1)In generalThe Secretary shall, upon the request of the chairman of the Commission or Task Force, make available to the Commission or Task Force such amounts as the Commission or Task Force may require to carry out the duties of the Commission or Task Force under this section.(2)AvailabilityAny sums made available to the Commission or Task Force shall remain available, without fiscal year limitation, until the termination of the Commission or Task Force.(j)DefinitionsIn this section:(1)The term appeals process means the process to appeal the determination by the Secretary of a claim beginning with the notice of disagreement filed pursuant to section 7105 of title 38, United States Code, and ending with the review of a decision by the Supreme Court pursuant to section 7292(c) of such title.(2)The term Board means the Board of Veterans’ Appeals.(3)The term strategic plan means the Strategic Plan to Eliminate the Compensation Claims Backlog, published by the Secretary of Veterans Affairs on January 25, 2013.102.Supplemental reports to the Strategic Plan to Eliminate the Compensation Claims BacklogNot later than 60 days after the date of the enactment of this Act, and every 120 days thereafter until Memorial Day (May 25), 2015, the Secretary of Veterans Affairs shall submit to Congress a supplemental report on the implementation by the Department of Veterans Affairs of the Strategic Plan to Eliminate the Compensation Claims Backlog. Each such report shall include—(1)verification that during the period covered by the report, each claim was approved or denied by not later than 125 days after the date on which the claim is submitted with an accuracy rate of 98 percent, as specified in the Strategic Plan;(2)a description of the specific measures, procedures, and metrics used to assess the implementation of the Strategic Plan for purposes of the supplemental report; and(3)a detailed timeline for the implementation of each initiative contained in the Strategic Plan.103.Expedition of transfer of certain records(a)SSA recordsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Commissioner of the Social Security Administration to ensure that the Commissioner transfers to the Secretary disability or medical records of the Commissioner that the Secretary will use to evaluate a claim by not later than 30 days after the Secretary requests such records.(b)DOD recordsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Secretary of Defense to ensure that the Secretary of Defense transfers to the Secretary of Veterans Affairs medical records of members or former members of the Armed Forces that the Secretary will use to evaluate a claim by not later than 30 days after the Secretary requests such records.(c)National Guard recordsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly—(1)submit to Congress a plan to reduce to 30 days the amount of time needed to provide members of the National Guard and the Secretary of Veterans Affairs with the medical records of such members, including by partnering with appropriate officials of Federal or State departments or agencies; and(2)implement such plan.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.104.Claims processors training(a)EstablishmentThe Secretary of Veterans Affairs shall establish a training program to provide newly hired claims processors of the Department of Veterans Affairs with training for a period of not less than two years. In carrying out such program, the Secretary shall identify successful claims processors of the Department who can assist in the training of newly hired claims processors.(b)Ability to process claimsThe Secretary shall carry out the training program established under subsection (a) without increasing the amount of time in which claims are processed by the Department.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.105.Report by Comptroller General of the United StatesNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the progress of the Secretary of Veterans Affairs in improving the timeliness of claims processing and eliminating the backlog of claims. The report shall include any recommendations of the Comptroller General with respect to improving the ability of the Secretary to make such progress.106.Priority for processing claims of the Department of Veterans Affairs(a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding at the end the following new section:5109C.Priority for processing claims(a)PriorityIn processing claims for compensation under this chapter, the Secretary shall provide the following claimants with priority over other claimants:(1)Veterans who have attained the age of 70.(2)Veterans who are terminally ill.(3)Veterans with life-threatening illnesses.(4)Homeless veterans (as defined in section 2002 of this title).(5)Veterans who were awarded the Medal of Honor.(6)Veterans who are former prisoners of war.(7)Veterans whose claims are being reviewed again in relation to a previously denied claim relating to military sexual trauma.(8)Veterans whom the Secretary determines, on a case-by-case basis, are seriously or very seriously injured.(9)Veterans whom the Secretary determines, on a case-by-case basis, should be given priority under this section based on an application for good cause established by the Secretary.(b)RegulationsThe Secretary shall prescribe regulations to carry out subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5109B the following new item:5109C. Priority for processing claims..107.Public availability of certain information about pending and completed claims for compensation under the laws administered by the Secretary of Veterans Affairs(a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding after section 5109C, as added by section 106, the following new section:5109D.Information about pending and completed claims(a)Availability of informationThe Secretary shall maintain on the Internet website of the Department publicly accessible information about pending and completed claims for compensation under chapter 11 of this title. Such information shall include each of the following:(1)For each regional office and for the Department as a whole—(A)the average number of days between the date of the submittal of a claim and the date of the decision with respect to the claim for each of the preceding three-month and one-year period;(B)the average number of days such a claim is pending during the preceding three-month and one-year periods;(C)the quality and accuracy rating of the claims adjudication process during the preceding three-month and one-year periods;(D)the number of claims pending;(E)the number of pending claims that have been pending for more than 125 days; and(F)the number of claims completed during—(i)the current month, to date;(ii)the month preceding the current month;(iii)the current calendar year, to date; and(iv)the calendar year preceding the current calendar year.(2)For each medical condition for which a claim for compensation is submitted, for each regional office and for the Department as a whole—(A)the average number of days between the date of the submittal of a claim relating to such medical condition and the date of the decision with respect to the claim for each of the preceding three-month and one-year period;(B)the average number of days such a claim is pending during the preceding three-month and one-year periods;(C)the quality and accuracy rating of the claims adjudication process as applied to claims relating to such medical condition during the preceding three-month and one-year periods;(D)the number of pending claims relating to such condition;(E)the number of such pending claims that have been pending for more than 125 days; and(F)the number of claims relating to such medical condition completed during—(i)the current month, to date;(ii)the month preceding current month;(iii)the current calendar year, to date; and(iv)the calendar year preceding the current calendar year.(b)UpdatesThe Secretary shall update the information on the website under subsection (a) not less frequently than once every seven days..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 5109C, as added by section 106, the following new item:5109D. Information about pending and completed claims..108.Annual report on processing of claims(a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding after section 5109D, as added by section 107, the following new section:5109E.Annual report on processing of claims(a)Annual reportThe Secretary shall include in the annual report to Congress required under section 529 of this title information on the following:(1)The automatic processing of claims for compensation.(2)The performance of any regional office that fails to meet the administrative goals of the regional office with respect to timeliness and accuracy in processing claims for compensation.(3)The timeliness of receiving information pursuant to a request by the Secretary to the head of another department or agency of the United States for information required by the Secretary in adjudicating a claim for compensation under chapter 11 of this title.(b)Matters includedIn carrying out subsection (a) to include information in the report required under section 529 of this title, the Secretary shall include the following:(1)With respect to the information required by subsection (a)(1)—(A)each medical condition for which claims relating to such condition were processed in an electronic automated fashion during the fiscal year covered by the report;(B)the feasibility of processing any additional medical conditions in an electronic automated fashion and any barriers to such processing, including any such barriers relating to the schedule for rating disabilities under section 1155 of this title;(C)the number of claims for compensation relating to each medical condition submitted during such fiscal year; and(D)for each medical condition, the percentage of claims denied and the percentage of claims approved during such fiscal year.(2)With respect to the information required by subsection (a)(2), in the case of any regional office that, for the fiscal year covered by the report, did not meet the administrative goal of having no claim pending for more than 125 days and achieving an accuracy rating of 98 percent—(A)a signed statement prepared by the individual serving as director of the regional office as of the date of the submittal of the report containing—(i)an explanation for why the regional office did not meet the goal;(ii)a description of the additional resources needed to enable the regional office to reach the goal; and(iii)a description of any additional actions planned for the subsequent fiscal year that are proposed to enable the regional office to meet the goal; and(B)a statement prepared by the Under Secretary for Benefits explaining how the failure of the regional office to meet the goal affected the performance evaluation of the director of the regional office.(3)With respect to the information required by subsection (a)(3)—(A)the number of requests described in such paragraph made during the fiscal year covered by the report; and(B)the average response time for such requests made during each month of such fiscal year, as determined based on the period beginning on the date on which the Secretary made the request and ending on the date on which the Secretary determines that the request is completed..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 5109D, as added by section 107, the following new item:5109E. Annual report on processing of claims..(c)Effective dateSection 5109E of title 38, United States Code, as added by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.109.Department of Veterans Affairs notice of average times for processing claims and percentage of claims approved(a)Public noticeThe Secretary of Veterans Affairs shall post the information described in subsection (c)—(1)in a conspicuous place in each regional office and claims intake facilities of the Department of Veterans Affairs; and(2)on the Internet website of the Department.(b)Notice to applicants(1)In generalThe Secretary shall provide to each person who submits a claim for benefits under the laws administered by the Secretary before the person submits such claim—(A)notice of the information described in subsection (c); and(B)notice that, during the period ending on August 6, 2015, the person is eligible to receive up to an extra year of benefits payments if the person files an original claim that is fully developed.(2)Acknowledgment of receipt of noticeEach person who submits a claim for benefits under the laws administered by the Secretary shall include in such application a signed form acknowledging that the person received the information described in subsection (c).(c)Information described(1)In generalThe information described in this subsection is the following:(A)The average processing time of the claims described in paragraph (2) and the percentage of such submitted claims for which benefits are awarded.(B)The percentage of each of the following types of submitted claims for benefits under the laws administered by the Secretary of Veterans Affairs for which benefits are awarded:(i)Claims filed by veterans who authorized a veterans service organization to act on the veterans’ behalf under a durable power of attorney.(ii)Claims filed by veterans who authorized a person other than a veterans service organization to act on the veterans’ behalf under a durable power of attorney.(iii)Claims filed by veterans who did not authorize a person to act on the veterans’ behalf under a durable power of attorney.(2)Claims describedThe claims described in this paragraph are each of the following types of claims for benefits under the laws administered by the Secretary of Veterans Affairs:(A)A fully developed claim that is submitted in standard electronic form.(B)A fully developed claim that is submitted in standard paper form.(C)A claim that is not fully developed that is submitted in standard electronic form.(D)A claim that is not fully developed that is submitted in standard paper form.(E)A claim that is not fully developed that is submitted in nonstandard paper form.(3)Update of informationThe information described in this subsection shall be updated not less frequently than once each fiscal quarter.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.110.Claim definedExcept as otherwise provided, in this title, the term claim means a claim for disability compensation under the laws administered by the Secretary of Veterans Affairs.IICompensation and Pensions201.Improvements to authority for performance of medical disabilities examinations by contract physicians(a)Extension of temporary authoritySubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2013 and inserting December 31, 2016.(b)Licensure of contract physicians(1)Temporary authoritySuch section 704 is further amended—(A)by redesignating subsection (d) as subsection (e); and(B)by inserting after subsection (c) the following new subsection (d):(d)Licensure of contract physicians(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (b) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Physician describedA physician described in this paragraph is a physician who—(A)has a current license to practice the health care profession of the physician; and(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (b)..(2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended—(A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(B)by inserting after subsection (b) the following new subsection (c):(c)Licensure of contract physicians(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Physician describedA physician described in this paragraph is a physician who—(A)has a current license to practice the health care profession of the physician; and(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..(c)Expansion of pilot programSubsection (b) of such section 504 is amended to read as follows:(b)Locations(1)NumberThe Secretary may carry out the pilot program under this section through not more than 15 regional offices of the Department of Veterans Affairs.(2)SelectionThe Secretary shall select the regional offices under paragraph (1) by analyzing appropriate data to determine the regional offices that require support. Such appropriate data shall include—(A)the number of backlogged claims;(B)the total pending case workload;(C)the length of time cases have been pending;(D)the accuracy of completed cases;(E)the overall timeliness of completed cases;(F)the availability and workload of the examination units and physicians of the medical centers in the regional office; and(G)any other data the Secretary determines appropriate.(3)Annual analysisThe Secretary shall carry out the data analysis of the regional offices under paragraph (2) during each year in which the program under this section is carried out to determine the regional offices selected under paragraph (1) for such year..(d)Effective dateThis section and the amendment made by this section shall take effect on the date that is one year after the date of the enactment of this Act.202.Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market value by individuals applying for pension(a)VeteransSection 1522 of title 38, United States Code, is amended—(1)in subsection (a)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a veteran otherwise eligible for payment of pension under section 1513 or 1521 of this title or the spouse of such veteran disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue the payment of pension to such veteran under section 1513 or 1521 of this title, as the case may be, for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the veteran or, if the veteran has a spouse, the corpus of the estates of the veteran and of the veteran's spouse, that the Secretary considers that under all the circumstances, if the veteran or spouse had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the veteran's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the veteran or, if the veteran has a spouse, the corpus of the estates of the veteran and of the veteran's spouse, that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the veteran's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the veteran applies for pension under section 1513 or 1521 of this title or, if later, the date on which the veteran (or the spouse of the veteran) disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by the veteran (or the spouse of the veteran) on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the veteran’s maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a veteran under section 1513 or 1521 of this title, including the maximum amount of increased pension payable under such sections on account of family members, but not including any amount of pension payable under such sections because a veteran is in need of regular aid and attendance or is permanently housebound,rounded, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.;(2)in subsection (b)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a veteran otherwise eligible for payment of increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child, the spouse of the veteran, or the child disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue payment of such increased pension for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the child that the Secretary considers that under all the circumstances, if the veteran, the spouse of the veteran, or the child had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the child that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the veteran applies for payment of increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child or, if later, the date on which the veteran, the spouse of the veteran, or the child disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by the veteran, the spouse of the veteran, or the child on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the child’s maintenance; divided by(ii)the maximum amount of increased monthly pension that is payable to a veteran under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child,rounded, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.; and(3)by adding at the end the following new subsections:(c)(1)The Secretary shall not deny or discontinue payment of pension under section 1513 or 1521 of this title or payment of increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child by reason of the application of subsection (a)(2) or (b)(2) of this section to the disposal of resources by an individual to the extent that—(A)a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the Secretary) that all resources disposed of for less than fair market value have been returned to the individual who disposed of the resources; or(B)the Secretary determines, under procedures established by the Secretary, that the denial or discontinuance of payment would work an undue hardship as determined on the basis of criteria established by the Secretary.(2)At the time a veteran applies for pension under section 1513 or 1521 of this title or increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child, and at such other times as the Secretary considers appropriate, the Secretary shall—(A)inform such veteran of the provisions of subsections (a)(2) and (b)(2) providing for a period of ineligibility for payment of pension under such sections for individuals who make certain dispositions of resources for less than fair market value; and(B)obtain from such veteran information which may be used in determining whether or not a period of ineligibility for such payments would be required by reason of such subsections.(d)Subsections (a)(2) and (b)(2) shall not apply with respect to the disposal of resources or the transfer of an asset if such disposal or transfer is to a trust described in section 1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) that is established for the benefit of a child of the veteran..(b)Surviving spouses and childrenSection 1543 of such title is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following new paragraph (2):(2)(A)If a surviving spouse otherwise eligible for payment of pension under section 1541 of this title disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue the payment of pension to such surviving spouse under section 1541 of this title for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the surviving spouse that the Secretary considers that under all the circumstances, if the surviving spouse had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the surviving spouse's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the surviving spouse that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the surviving spouse's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the surviving spouse applies for pension under section 1541 of this title or, if later, the date on which the surviving spouse disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by the surviving spouse on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the surviving spouse’s maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a surviving spouse under section 1541 of this title, including the maximum amount of increased pension payable under such section on account of a child, but not including any amount of pension payable under such section because a surviving spouse is in need of regular aid and attendance or is permanently housebound,rounded, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.(F)In the case of a transfer by the surviving spouse during the veteran's lifetime that resulted in a period of ineligibility for the veteran under section 1522 of this title, the Secretary shall apply to the surviving spouse any remaining ineligibility for that period.; and(C)by adding at the end the following new paragraph:(4)(A)If a surviving spouse otherwise eligible for payment of increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child or the child disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue payment of such increased pension for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the child that the Secretary considers that under all the circumstances, if the surviving spouse or the child had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the child that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the surviving spouse applies for payment of increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child or, if later, the date on which the surviving spouse (or the child) disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this clause shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by surviving spouse (or the child) on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the child’s maintenance; divided by(ii)the maximum amount of increased monthly pension that is payable to a surviving spouse under subsection (c), (d), or (e) of section 1541 of this title on account of a child,rounded, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.;(2)in subsection (b)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a child otherwise eligible for payment of pension under section 1542 of this title or any person with whom such child is residing who is legally responsible for such child's support disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue the payment of pension to such child under section 1542 of this title for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the child or the corpus of the estate of any person with whom such child is residing who is legally responsible for such child's support that the Secretary considers that under all the circumstances, if the child or person had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate described in clause (i) that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the child applies for pension under section 1542 of this title or, if later, the date on which the child (or person described in subparagraph (B)) disposes of covered resources for less than fair market value.(D)The date described in this clause is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this clause shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by the child (or person described in subparagraph (B)) on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the child’s maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a child under section 1542 of this title,rounded, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.; and(3)by adding at the end the following new subsections:(c)(1)The Secretary shall not deny or discontinue payment of pension under section 1541 or 1542 of this title or payment of increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child by reason of the application of subsection (a)(2), (a)(4), or (b)(2) of this section to the disposal of resources by an individual to the extent that—(A)a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the Secretary) that all resources disposed of for less than fair market value have been returned to the individual who disposed of the resources; or(B)the Secretary determines, under procedures established by the Secretary, that the denial or discontinuance of payment would work an undue hardship as determined on the basis of criteria established by the Secretary.(2)At the time a surviving spouse or child applies for pension under section 1541 or 1542 of this title or increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child, and at such other times as the Secretary considers appropriate, the Secretary shall—(A)inform such surviving spouse or child of the provisions of subsections (a)(2), (a)(4), and (b)(2), as applicable, providing for a period of ineligibility for payment of pension or increased pension under such sections for individuals who make certain dispositions of resources for less than fair market value; and(B)obtain from such surviving spouse or child information which may be used in determining whether or not a period of ineligibility for such payments would be required by reason of such subsections.(d)Paragraphs (2) and (4) of subsection (a) and subsection (b)(2) shall not apply with respect to the disposal of resources or the transfer of an asset if such disposal or transfer is to a trust described in section 1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) that is established for the benefit of a child of the veteran or surviving spouse..(c)Effective dateSubsections (a)(2), (b)(2), and (c) of section 1522 of title 38, United States Code, as added by subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section 1543 of such title, as added by subsection (b), shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to payments of pension and increased pension applied for after such date and to payments of pension and increased pension for which eligibility is redetermined after such date, except that no reduction in pension shall be made under such subsections because of any disposal of covered resources made before such date.(d)Annual reports(1)In generalNot later than two years after the date of the enactment of this Act and not less frequently than once each year thereafter through 2018, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the administration of subsections (a)(2), (b)(2), and (c) of section 1522 of title 38, United States Code, as added by subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section 1543 of such title, as added by subsection (b), during the most recent 12-month period.(2)ElementsEach report submitted under paragraph (1) shall include the following, for the period covered by the report:(A)The number of individuals who applied for pension under chapter 15 of such title.(B)The number of individuals who received pension under such chapter.(C)The number of individuals with respect to whom the Secretary denied or discontinued payment of pension under the subsections referred to in paragraph (1).(D)A description of any trends identified by the Secretary regarding pension payments that have occurred as a result of the amendments made by this section.(E)Such other information as the Secretary considers appropriate.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Select Committee on Aging of the Senate; and(B)the Committee on Veterans' Affairs of the House of Representatives.203.Bifurcated payments of compensation benefits under laws administered by the Secretary of Veterans Affairs(a)In generalSubchapter III of chapter 51 of title 38, United States Code, is amended by adding at the end the following new section:5127.Bifurcated payments of compensation benefits(a)In generalDuring the eight-year period beginning on the date of the enactment of this section, in the case of a claim described in subsection (b), prior to adjudicating the claim, the Secretary shall make payments of monetary benefits to the claimant based on any disability for which the Secretary has made a decision. Upon the adjudication of the claim, the Secretary shall pay to the claimant any monetary benefits awarded to the claimant for the period of payment under section 5111 of this title less the amount of such benefits paid to the claimant under this section.(b)Claim describedA claim described in this subsection is a claim for disability compensation under chapter 11 of this title—(1)the adjudication of which requires the Secretary to make decisions with respect to two or more disabilities; and(2)for which, before completing the adjudication of the claim, the Secretary makes a decision with respect to a disability that would result in the payment of monetary benefits to the claimant upon the adjudication of the claim..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item:5127. Bifurcated payments of compensation benefits..(c)Effective dateSection 5127 of title 38, United State Code, as added by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.204.Pension for certain veterans covered by Medicaid plans for services furnished by nursing facilitiesSection 5503(d)(7) of title 38, United States Code, is amended by striking November 30, 2016 and inserting September 30, 2018.IIIOther Matters301.Review of operation of certain ships during the Vietnam Era(a)Review requiredBy not later than one year after the date of the enactment of this Act, the Secretary of Defense shall review the logs of each ship under the authority of the Secretary of the Navy that is known to have operated in the waters near Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to determine—(1)whether each such ship operated in the territorial waters of the Republic of Vietnam during such period; and(2)for each such ship that so operated—(A)the date or dates when the ship so operated; and(B)the distance from the shore of the location where the ship operated that was the closest proximity to shore.(b)Provision of information to the Secretary of Veterans AffairsUpon a determination that any such ship so operated, the Secretary of Defense shall provide such determination, together with the information described in subsection (a)(2) about the ship, to the Secretary of Veterans Affairs.(c)Public availability of informationThe Secretary of Veterans Affairs shall make publicly available all unclassified information provided to the Secretary under subsection (b).302. Methods for validating certain service considered to be active service by the Secretary of Veterans Affairs(a)FindingsCongress makes the following findings:(1)The Merchant Marine Act, 1936 established the United States Maritime Commission, and stated as a matter of policy that the United States should have a merchant marine that is capable of serving as a naval and military auxiliary in time of war or national emergency.(2)The Social Security Act Amendments of 1939 (Public Law 76–379) expanded the definition of employment to include service on or in connection with an American vessel under contract of service which is entered into within the United States or during the performance of which the vessel touches at a port in the United States, if the employee is employed on and in connection with such vessel.(3)The Joint Resolution to repeal sections 2, 3, and 6 of the Neutrality Act of 1939, and for other purposes (Public Law 77–294; 55 Stat. 764) repealed section 6 of the Neutrality Act of 1939 (related to the arming of United States vessels) and authorized the President during the national emergency to arm or permit to arm any United States vessel.(4)On February 7, 1942, President Franklin D. Roosevelt, through Executive Order Number 9054, established the War Shipping Administration that was charged with building or purchasing, and operating the civilian shipping vessels needed for the war effort.(5)During World War II, United States merchant mariners transported goods and materials through contested waters to the various combat theaters.(6)At the conclusion of World War II, United States merchant mariners were responsible for transporting several million members of the United States Armed Forces back to the United States.(7)The GI Bill Improvement Act of 1977 (Public Law 95–202) provided that the Secretary of Defense could determine that service for the Armed Forces by organized groups of civilians, or contractors, be considered “active service” for benefits administered by the Veterans Administration.(8)Department of Defense Directive 1000.20 directed that the determination be made by the Secretary of the Air Force, and established the Civilian/Military Service Review Board and Advisory Panel.(9)In 1987, three merchant mariners along with the AFL–CIO sued Edward C. Aldridge, Secretary of the Air Force, challenging the denial of their application for veterans status. In Schumacher v. Aldridge (665 F. Supp. 41 (D.D.C. 1987)), the Court determined that Secretary Aldridge had failed to articulate clear and intelligible criteria for the administration of the application approval process.(10)During World War II, women were repeatedly denied issuance of official documentation affirming their merchant marine seaman status by the War Shipping Administration.(11)Coast Guard Information Sheet #77 (April 1992) identifies the following acceptable forms of documentation for eligibility meeting the requirements set forth in the GI Bill Improvement Act of 1977 (Public Law 95–202) and Veterans Programs Enhancement Act of 1998 (Public Law 105–368):(A)Certificate of shipping and discharge forms.(B)Continuous discharge books (ship’s deck or engine logbooks).(C)Company letters showing vessel names and dates of voyages.(12)Coast Guard Commandant Order of March 20, 1944, relieved masters of tugs, towboats, and seagoing barges of the responsibility of submitting reports of seamen shipped or discharged on forms, meaning certificates of shipping and discharge forms are not available to all eligible individuals seeking to document their eligibility.(13)Coast Guard Information Sheet #77 (April 1992) states that deck logs were traditionally considered to be the property of the owners of the ships. After World War II, however, the deck and engine logbooks of vessels operated by the War Shipping Administration were turned over to that agency by the ship owners, and were destroyed during the 1970s, meaning that continuous discharge books are not available to all eligible individuals seeking to document their eligibility.(14)Coast Guard Information Sheet #77 (April, 1992) states some World War II period log books do not name ports visited during the voyage due to wartime security restrictions, meaning that company letters showing vessel names and dates of voyages are not available to all eligible individuals seeking to document their eligibility.(b)Methods for validating certain service considered to be active service by the Secretary of Veterans Affairs(1)In generalFor the purposes of verifying that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman who is recognized pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty service for the purposes described in paragraph (3)(A), the Secretary of Homeland Security shall accept the following:(A)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom no applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record is available, the Secretary shall provide such recognition on the basis of applicable Social Security Administration records submitted for or by the individual, together with validated testimony given by the individual or the primary next of kin of the individual that the individual performed such service during the period beginning on December 7, 1941, and ending on December 31, 1946.(B)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom the applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record has been destroyed or otherwise become unavailable by reason of any action committed by a person responsible for the control and maintenance of such form, logbook, or record, the Secretary shall accept other official documentation demonstrating that the individual performed such service during period beginning on December 7, 1941, and ending on December 31, 1946.(C)For the purpose of determining whether to recognize service allegedly performed during the period beginning on December 7, 1941, and ending on December 31, 1946, the Secretary shall recognize masters of seagoing vessels or other officers in command of similarly organized groups as agents of the United States who were authorized to document any individual for purposes of hiring the individual to perform service in the merchant marine or discharging an individual from such service.(2)Treatment of other documentationOther documentation accepted by the Secretary of Homeland Security pursuant to paragraph (1)(B) shall satisfy all requirements for eligibility of service during the period beginning on December 7, 1941, and ending on December 31, 1946.(3)Benefits allowed(A)Burial benefits eligibilityService of an individual that is considered active duty pursuant to paragraph (1) shall be considered as active duty service with respect to providing burial benefits under chapters 23 and 24 of title 38, United States Code, to the individual.(B)Medals, ribbons, and decorationsAn individual whose service is recognized as active duty pursuant to paragraph (1) may be awarded an appropriate medal, ribbon, or other military decoration based on such service.(C)Status of veteranAn individual whose service is recognized as active duty pursuant to paragraph (1) shall be honored as a veteran but shall not be entitled by reason of such recognized service to any benefit that is not described in this subsection.(4)Determination of coastwise merchant seamanThe Secretary of Homeland Security shall verify that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman pursuant to this section without regard to the sex, age, or disability of the individual during the period in which the individual served as such a coastwise merchant seaman.(5)Definition of primary next of kinIn this section, the term primary next of kin with respect to an individual seeking recognition for service under this section means the closest living relative of the individual who was alive during the period of such service.(6)Effective dateThis section shall take effect 90 days after the date of the enactment of this Act.303.Designation of American World War II Cities(a)In generalThe Secretary of Veterans Affairs shall designate at least one city in the United States each year as an American World War II City.(b)Criteria for designationAfter the designation made under subsection (c), the Secretary, in consultation with the Secretary of Defense, shall make each designation under subsection (a) based on the following criteria:(1)Contributions by a city to the war effort during World War II, including those related to defense manufacturing, bond drives, service in the Armed Forces, and the presence of military facilities within the city.(2)Efforts by a city to preserve the history of the city’s contributions during World War II, including through the establishment of preservation organizations or museums, restoration of World War II facilities, and recognition of World War II veterans.(c)First American World War II CityThe city of Wilmington, North Carolina, is designated as an American World War II City.304.Observance of Veterans Day(a)Two minutes of silenceChapter 1 of title 36, United States Code, is amended by adding at the end the following new section:145.Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to observe two minutes of silence on Veterans Day in honor of the service and sacrifice of veterans throughout the history of the Nation, beginning at—(1)3:11 p.m. Atlantic standard time;(2)2:11 p.m. eastern standard time;(3)1:11 p.m. central standard time;(4)12:11 p.m. mountain standard time;(5)11:11 a.m. Pacific standard time;(6)10:11 a.m. Alaska standard time; and(7)9:11 a.m. Hawaii-Aleutian standard time..(b)Clerical amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following new item:145. Veterans Day..Passed the House of Representatives October 28, 2013.Karen L. Haas,Clerk